UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 December 19, 2006

                                      Before

                          Hon. JOHN L. COFFEY, Circuit Judge

                          Hon. TERENCE T. EVANS, Circuit Judge

                          Hon. DIANE S. SYKES, Circuit Judge


No. 04-2279
                                             Appeal from the United States District
UNITED STATES OF AMERICA,                    Court for the Northern District of
    Plaintiff-Appellee,                      Illinois, Eastern Division

      v.                                     No. 03 CR 768-1

SERGIO CHICHITZ-MARTIN,                      Ruben Castillo,
    Defendant-Appellant.                     Judge.


                                     ORDER

       On April 27, 2005, we remanded this case under United States v. Paladino,
401 F.3d 471 (7th Cir. 2005), in order to ask the district judge whether he would
have imposed a lesser sentence on Sergio Chichitz-Martin had he known at the time
of sentencing that the federal sentencing guidelines are advisory rather than
mandatory. See United States v. Booker, 543 U.S. 220 (2005). The district court,
after additional briefing, concluded that the original sentence remains appropriate.
We invited both parties to comment on the reasonableness of the sentence, but the
December 6, 2006, deadline has passed without word from either.

      In January 2004 Chichitz-Martin pleaded guilty to conspiracy to possess
more than five kilograms of cocaine, see 21 U.S.C. §§ 846, 841(a)(1). The district
No. 04-2279                                                                  Page 2

court imposed a sentence of 135 months, the bottom of the range of 135 to 168
months. In our April 2005 order we rejected Chichitz-Martin’s arguments that the
range was improperly calculated, so all that is left to decide is whether the 135-
month sentence is reasonable.

       We presume that the sentence is reasonable because it falls within the
properly calculated guideline range. See United States v. Mykytiuk, 415 F.3d 606,
608 (7th Cir. 2005). And Chichitz-Martin has not rebutted the presumption by
establishing that the sentence is unreasonable when measured against the factors
set forth in 18 U.S.C. § 3553(a); indeed, he has not supplied us with any arguments
regarding the reasonableness of his sentence. We recognize that the Supreme
Court of the United States will take up the issue of a presumption of reasonableness
in United States v. Rita, 177 Fed. App’x 357 (4th Cir. 2006), cert. granted, 2006 WL
2307774 (U.S. Nov. 03, 2006) (No. 06-5754). Even absent such a presumption,
however, an argument that this sentence is unreasonable would be equally
unpersuasive. The district court gave due consideration to the § 3553(a) factors and
provided a thorough, reasoned explanation for its choice of sentence. See, e.g.,
United States v. Williams, 436 F.3d 767, 769 (7th Cir. 2006). The court weighed
Chichitz-Martin’s arguments for a lower sentence—his youth, his remorse, his
foreign citizenship, and his lack of prior convictions—against the considerations
weighing in favor of a higher sentence, such as the large drug quantity and the
defendant’s leadership role, and imposed a sentence at the low end of the guideline
range. We conclude that the sentence is reasonable, and, accordingly, we AFFIRM
the judgment of the district court.